DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and have been examined. 	
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 14-17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instance case, claim 1 is directed to a method, claim 19 is directed to a non-transitory storage medium and claim 20 is directed to a system. Therefore, these claims fall within the four statutory categories of invention.
The claims are direct to observing and documenting user behavior during financial transaction, which is an abstract idea. Specifically, the claims recite “monitoring interactions of a user who interacts with an [entity] to enter transaction data, and extracting one or more biometric traits of the user;” and “generating a unified data-item, that represents a unified fusion of both (i) the transaction data, and (ii) biometric data reflecting the one or more biometric traits of the user that were extracted from interactions of the user during entry of transaction data,” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim describes a process of observing user behavior during purchase transaction, checking user signature and documenting the user behavior including the purchase transaction and the user signature, which is a commercial interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claim recites concepts that are performed in the human mind, including observations, evaluations, and documenting. In particular, the “monitoring interactions of a user who interacts with an [entity] to enter transaction data, and extracting one or more biometric traits of the user;” and “generating a unified data-item, that represents a unified fusion of both (i) the transaction data, and (ii) biometric data reflecting the one or more biometric traits of the user that were extracted from interactions of the user during entry of transaction data” limitations characterize observation, evaluation and documenting that can be performed in the human mind. It has been held that "[a]dding one abstract idea (math) to another abstract idea ... does not render the claim non-abstract." RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) See also FairWaming IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as an electronic device, one or more processors and one or more memory units, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “monitoring interactions of a user who interacts with an [entity] to enter transaction data, and extracting one or more biometric traits of the user;” and “generating a unified data-item, that represents a unified fusion of both (i) the transaction data, and (ii) biometric data reflecting the one or more biometric traits of the user that were extracted from interactions of the user during entry of transaction data.”  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of an electronic device, one or more processors and one or more memory units, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of observing and documenting user behavior during financial transaction. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of observing and documenting user behavior during financial transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-3, 14-17 further describe the abstract idea of observing and documenting user behavior during financial transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. The limitations, “wherein the transaction data within the unified data-item that is generated in step (b), cannot be modified or corrupted without also causing modification or corruption of the biometric data within the unified data-item; wherein the biometric data within the unified data-item that is generated in step (b), cannot be modified or corrupted without also causing modification or corruption of the transaction data within the unified data-item” as recited in claim 2, “wherein modification or corruption of the transaction data within the unified data-item, automatically causes modification or corruption of the biometric data within the unified data-item; wherein modification or corruption of the biometric data within the unified data-item, automatically causes modification or corruption of the biometric data within the unified data-item” as recited in claim 3, “generating the unified data-item by performing a process of unidirectional non-reversible fusion and transformation of said transaction data and said biometric data” as recited in claim 14, “performing continuous real-time authentication of the user during entry of transaction data, and concurrently performing real-time verification of the transaction data, wherein said performing is a single step process of concurrent user authentication and transaction verification, wherein said single step process lacks a time-gap between user authentication at log-in and transaction verification at transaction submission” as recited in claim 15, and “based on analysis of the unified data-item, performing concurrent user authentication and transaction verification, and preventing a replay attack or a spoofing attack or a stolen credentials attack” as recited in claim 16, further recite the abstract idea of observing and documenting user behavior during financial transaction and does not improve the functioning of a computer or other technology or technological field. Additional element as recited in claim 17, “embedding and concealing, into one or more video frames of a video that is captured by the electronic device during entry of transaction data, at least one of: (I) a name of a recipient or a beneficiary of he transaction, (II) an address of a recipient or a beneficiary of the transaction, (III) a monetary amount of the transaction,” do no more than serve as tools to perform the abstract idea and do no more than use a computer or processor to automate and/or implement the abstract idea. Therefore, these dependent claims are also not patent eligible.
Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claim 4 recites “The method of claim 1…authenticating said user and the submitted transaction…” There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “The method of claim 1…to change the field-of-view of the camera…said video field…” There is insufficient antecedent basis for this limitation in the claim.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorsey J. (US 2021/0166211A1 (“Dorsey”)). 
Regarding claims 1, 19 and 20, Dorsey teaches a method comprising:
(a) monitoring interactions of a user who interacts with an electronic device to enter transaction data (Dorsey: Fig. 1; ¶¶115-116), and extracting one or more biometric traits of the user; (Dorsey: ¶¶124, 126) 
(b) generating a unified data-item, that represents a unified fusion of both (i) the transaction data, and (ii) biometric data reflecting the one or more biometric traits of the user that were extracted from interactions of the user during entry of transaction data. (Dorsey: ¶¶123-126) 
Additionally, for claim 19, Dorsey teaches a non-transitory storage medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform a method (Dorsey: Fig. 1; ¶¶27-28; claim 36) …
Additionally, for claim 20, Dorsey teaches a system comprising: one or more processors, operably associated with one or more memory units; wherein the one or more processors are configured to (Dorsey: Fig. 1; ¶¶27-28)…
Regarding claim 2, Dorsey teaches the method of claim 1. Furthermore,
Dorsey teaches:
wherein the transaction data within the unified data-item that is generated in step (b), cannot be modified or corrupted without also causing modification or corruption of the biometric data within the unified data-item; (Dorsey: Fig. 16D, Fig. 16F; ¶¶123-126, 129) 
wherein the biometric data within the unified data-item that is generated in step (b), cannot be modified or corrupted without also causing modification or corruption of the transaction data within the unified data-item. (Dorsey: Fig. 16D, Fig. 16F; ¶¶123-126, 129) 
Additionally, note that the limitation, "wherein the transaction data within the unified data-item that is generated in step (b), cannot be modified or corrupted without also causing modification or corruption of the biometric data within the unified data-item;" and “wherein the biometric data within the unified data-item that is generated in step (b), cannot be modified or corrupted without also causing modification or corruption of the transaction data within the unified data-item”, does not affect the positively claimed steps of claim 1 in a manipulative sense and does not serve to differentiate the claims from prior art.
Regarding claim 3, Dorsey teaches the method of claim 1. Furthermore,
Dorsey teaches:
wherein modification or corruption of the transaction data within the unified data-item, automatically causes modification or corruption of the biometric data within the unified data-item; (Dorsey: Fig. 16D, Fig. 16F; ¶¶123-126, 129) 
wherein modification or corruption of the biometric data within the unified data-item, automatically causes modification or corruption of the biometric data within the unified data-item; (Dorsey: Fig. 16D, Fig. 16F; ¶¶123-126, 129) 
Additionally, note that the limitation, "wherein modification or corruption of the transaction data within the unified data-item, automatically causes modification or corruption of the biometric data within the unified data-item; " and “wherein modification or corruption of the biometric data within the unified data-item, automatically causes modification or corruption of the biometric data within the unified data-item”, does not affect the positively claimed steps of claim 1 in a manipulative sense and does not serve to differentiate the claims from prior art.
Regarding claim 14, Dorsey teaches the method of claim 1. Furthermore,
Dorsey teaches:
generating the unified data-item by performing a process of unidirectional non-reversible fusion and transformation of said transaction data and said biometric data. (Dorsey: Fig. 16D, Fig. 16F; ¶¶123-126, 129) 

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 13 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsey as applied to claim 1 further in view of Lieberman et al. (US 2017/0186011 A1 (“Lieberman”)) further in view of Rhoads et al. (US 6,411,725B1 (“Rhoads”)).
Regarding claim 4, Dorsey teaches the method of claim 1. 
Dorsey does not explicitly teach the following limitation, however in the same field of endeavor, Lieberman teaches: 
during entry of transaction data by said user via the electronic device, activating a video camera of said electronic device and capturing a video feed of said user; (Lieberman: Fig. 1, Fig. 4, steps 405-415; ¶¶36-37, 40-41, 63-64, 66-68, 101-104)
embedding at least part of the transaction data as digital data that is added into and is concealed within…said video feed; (Lieberman: ¶¶64, 66-68, 105-106)
authenticating said user and the submitted transaction, based on said video feed that includes therein the transaction data concealed (Lieberman: Fig. 4, steps 420/430;¶¶ 40-41, 58, 69, 71, 75, 77, 105-106)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey to incorporate the teachings of support of biometric payments, as disclosed in Lieberman, to increase the reliability of payment authentication with a combination of biometrics (Lieberman: ¶36).
Lieberman teaches data being added into and is concealed within said video feed (Lieberman: ¶¶64, 66-68, 105-106). Dorsey in view of Lieberman does not explicitly teach embedding data in one or more video frames of said video feed. Rhoads teaches embedding data as digital data that is added into and is concealed within one or more video frames of said video feed in one or more video frames of said video feed  (Rhoads: abstract; 5:52-65, 6:36-40, 9:34-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey in view of Lieberman to incorporate utility of frame processing of video content, as disclosed in Rhoads, for encoding information into and decoding information from video objects (Rhoads: 1:30-31).
Additionally, note that the limitation, " digital data that is added into and is concealed within one or more video frames of said video feed;", does not affect the positively claimed steps of claim 4 in a manipulative sense and does not serve to differentiate the claims from prior art.
Regarding claim 13, Dorsey teaches the method of claim 1. Furthermore,
Dorsey does not explicitly teach the following limitation, however in the same field of endeavor, Lieberman teaches: 
embedding and concealing said transaction data, into…a video that is captured by the electronic device during entry of transaction data. (Lieberman: ¶¶64, 66-68)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey to incorporate the teachings of support of biometric payments, as disclosed in Lieberman, to increase the reliability of payment authentication with a combination of biometrics (Lieberman: ¶36).
Lieberman teaches data being embedded and concealed into a video (Lieberman: ¶¶64, 66-68, 105-106). Dorsey in view of Lieberman does not explicitly teach embedding and concealing data in one or more video frames of a video. Rhoads teaches embedding and concealing data into one or more frames of a video (Rhoads: abstract; 5:52-65, 6:36-40, 9:34-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey in view of Lieberman to incorporate utility of frame processing of video content, as disclosed in Rhoads, for encoding information into and decoding information from video objects (Rhoads: 1:30-31).
Regarding claim 17, Dorsey teaches the method of claim 1. Furthermore,
Dorsey does not explicitly teach the following limitation, however in the same field of endeavor, Lieberman teaches: 
embedding and concealing, into…a video that is captured by the electronic device during entry of transaction data, at least one of: (I) a name of a recipient or a beneficiary of the transaction, (II) an address of a recipient or a beneficiary of the transaction, (Ill) a monetary amount of the transaction. (Lieberman: ¶¶69-71, 79)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey to incorporate the teachings of support of biometric payments, as disclosed in Lieberman, to increase the reliability of payment authentication with a combination of biometrics (Lieberman: ¶36).
Lieberman teaches embedding and concealing data within a video (Lieberman: ¶¶64, 66-68, 105-106). Dorsey in view of Lieberman does not explicitly teach embedding data in one or more video frames of said video feed. Rhoads teaches embedding and concealing data into one or more video frames of a video (Rhoads: abstract; 5:52-65, 6:36-40, 9:34-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey in view of Lieberman to incorporate utility of frame processing of video content, as disclosed in Rhoads, for encoding information into and decoding information from video objects (Rhoads: 1:30-31).
Additionally, note that the limitation, "…one or more video frames of a video that is capture by the electronic device…”, does not affect the positively claimed steps of claim 17 in a manipulative sense and does not serve to differentiate the claims from prior art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsey as applied to claim 1 further in view of Lieberman et al. (US 2017/0186011 A1 (“Lieberman”)) further in view of Greaves (US 11,303,845B2 (“Greaves”)).
Regarding claim 5, Dorsey teaches the method of claim 1. Furthermore,
Dorsey does not explicitly teach the following limitation, however in the same field of endeavor, Lieberman teaches: 
during entry of transaction data by said user via the electronic device, activating a video camera of said electronic device and capturing a video feed of said user; (Lieberman: Fig. 1, Fig. 4, steps 405-415; ¶¶36-37, 40-41, 52, 63-64, 66-68, 101-104)
during the capturing of the video feed of the user during entry of the transaction data, causing said electronic device to [perform an action] at a particular time-point and in accordance with a predefined…scheme; (Lieberman: ¶¶58, 60, 64, 66-68)
performing an analysis of captured video that was captured by the camera of the electronic device during entry of data of said transaction, to detect whether or not a content of the captured video reflects  said pre-defined…scheme at said particular time-point; (Lieberman: Fig. 4, steps 420/430;¶¶ 40-41, 58, 69, 71, 75, 77, 105-106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey to incorporate the teachings of support of biometric payments, as disclosed in Lieberman, to increase the reliability of payment authentication with a combination of biometrics (Lieberman: ¶36).
Dorsey in view of Lieberman does not explicitly teach causing an electronic device to vibrate. Greaves teaches causing said electronic device to vibrate at a particular time-point and in accordance with a predefined vibration scheme (Greaves: 7:10-35) and detecting whether or not a content of the captured video reflects said pre-defined vibration scheme at said particular time-point  (Greaves: 5:34-62, 7:10-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey in view of Lieberman to incorporate utility of causing a device to vibrate and a detection engine for processing vibration as part of watermarking in video content, as disclosed in Greaves, for providing authentication of video content (Greaves: ¶36).
Additionally, the language, “…to vibrate at a particular time-point and in accordance with a predefined vibration scheme” recites intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Claims 6-7, 9, 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey as applied to claim 1 further in view of Lieberman et al. (US 2017/0186011 A1 (“Lieberman”)).
Regarding claim 6, Dorsey teaches the method of claim 1. 
Dorsey does not explicitly teach the following limitation, however in the same field of endeavor, Lieberman teaches: 
during entry of transaction data by said user via the electronic device, activating a microphone of said electronic device and capturing an audio feed; (Lieberman: Fig. 1, Fig. 4, steps 405-415; ¶¶36-37, 40-41, 52, 63-64, 66-68, 101-104)
during a capture of audio during entry of the transaction data, causing said electronic device to emit a particular audible sound at a particular time-point; (Lieberman: ¶¶36, 58, 60, 64, 66-68)
performing an analysis of captured audio that was captured by the microphone of the electronic device during entry of data of said transaction, to detect whether or not a content of the captured audio reflects said particular audible sound at said particular time-point. (Lieberman: Fig. 4, steps 420/430;¶¶36,  40-41, 58, 69, 71, 75, 77, 105-106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey to incorporate the teachings of support of biometric payments, as disclosed in Lieberman, to increase the reliability of payment authentication with a combination of biometrics (Lieberman: ¶36).
Additionally, note the language, “…to emit a particular audible sound at a particular time-point…” and “…to detect whether or not a content of the captured audio reflects said particular audible sound at said particular time-point…” recites intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Regarding claim 7, Dorsey teaches the method of claim 1. 
Dorsey does not explicitly teach the following limitation, however in the same field of endeavor, Lieberman teaches: 
during entry of transaction data by said user via the electronic device, activating a video camera of said electronic device and capturing a video feed of said user; (Lieberman: Fig. 1, Fig. 4, steps 405-415; ¶¶36-37, 40-41, 52, 63-64, 66-68, 101-104)
during the capturing of the video feed of the user during entry of the transaction data, causing at a particular time-point a particular displacement of an on-screen element within a screen of the electronic device, wherein said displacement of the on-screen element is intended to induce a particular change in a staring direction or a gazing direction of the user; (Lieberman: ¶¶36, 58, 60, 64, 66-68, 100)
performing an analysis of captured video that was captured by the camera of the electronic device during entry of data of said transaction, to detect whether or not a content of the captured video reflects at said particular time-point said particular change in the staring direction or the gazing direction. (Lieberman: Fig. 4, steps 420/430;¶¶ 40-41, 58, 69, 71, 75, 77, 105-106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey to incorporate the teachings of support of biometric payments, as disclosed in Lieberman, to increase the reliability of payment authentication with a combination of biometrics (Lieberman: ¶36).
Additionally, note the language, “wherein said displacement of the on-screen element is intended to induce a particular change in a staring direction or a gazing direction of the user” and “…to detect whether or not a content of the captured video reflects at said particular time-point said particular change in the staring direction or the gazing direction” recites intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Regarding claim 9, Dorsey teaches the method of claim 1. 
Dorsey does not explicitly teach the following limitation, however in the same field of endeavor, Lieberman teaches: 
during entry of transaction data by said user via the electronic device, activating a video camera of said electronic device and capturing a video feed of said user; (Lieberman: Fig. 1, Fig. 4, steps 405-415; ¶¶36-37, 40-41, 52, 63-64, 66-68, 101-104)
during the capturing of the video feed of the user during entry of the transaction data, generating a notification requiring the user to perform a particular spatial gesture with a particular body part of the user; (Lieberman: ¶¶36-37, 40-41, 66-68, 101-104)
performing an analysis of captured video that was captured by the camera of the electronic device during entry of data of said transaction, to detect whether or not a content of the captured video reflects the particular spatial gesture of the particular body part. (Lieberman: Fig. 4, steps 420/430;¶¶40-41, 58, 69, 71, 75, 77, 105-106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey to incorporate the teachings of support of biometric payments, as disclosed in Lieberman, to increase the reliability of payment authentication with a combination of biometrics (Lieberman: ¶36).
Additionally, note that the language, “…to detect whether or not a content of the captured video reflects the particular spatial gesture of the particular body part…” recites intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Regarding claim 12, Dorsey teaches the method of claim 1. Furthermore,
Dorsey does not explicitly teach the following limitation, however in the same field of endeavor, Lieberman teaches: 
during entry of transaction data by said user via the electronic device, activating a microphone of said electronic device and capturing an audio feed; (Lieberman: Fig. 1, Fig. 4, steps 405-415; ¶¶36-37, 40-41, 52, 63-64, 66-68, 101-104)
performing an analysis of captured audio that was captured by the microphone of the electronic device during entry of data of said transaction, to detect whether or not said captured audio reflects sounds of physical keystrokes and sounds of physical taps that match data entry of the transaction data that was submitted via said electronic device. (Lieberman: ¶¶36, 58, 60, 64, 66-68)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey to incorporate the teachings of support of biometric payments, as disclosed in Lieberman, to increase the reliability of payment authentication with a combination of biometrics (Lieberman: ¶36).
Additionally, note the language, “…to detect whether or not said captured audio reflects sounds of physical keystrokes and sounds of physical taps that match data entry of the transaction data that was submitted via said electronic device…” recites intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Regarding claim 15, Dorsey teaches the method of claim 1. Furthermore,
Dorsey does not explicitly teach the following limitation, however in the same field of endeavor, Lieberman teaches: 
performing continuous real-time authentication of the user during entry of transaction data, and concurrently performing real-time verification of the transaction data,  (Lieberman: ¶¶36-37, 61, 63-64, 66-69, 71, 75-79, 100-109)
wherein said performing is a single step process of concurrent user authentication and transaction verification, (Lieberman: ¶¶36-37, 61, 63-64, 66-69, 71, 75-79, 100-109)
wherein said single step process lacks a time-gap between user authentication at log-in and transaction verification at transaction submission. (Lieberman: ¶¶36-37, 61, 63-64, 66-69, 71, 75-79, 100-109)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey to incorporate the teachings of support of biometric payments, as disclosed in Lieberman, to increase the reliability of payment authentication with a combination of biometrics (Lieberman: ¶36).
Additionally, note the language, “…wherein said single step process lacks a time-gap between user authentication at log-in and transaction verification at transaction submission…” recites intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Regarding claim 16, Dorsey teaches the method of claim 1. Furthermore,
Dorsey does not explicitly teach the following limitation, however in the same field of endeavor, Lieberman teaches: 
based on analysis of the unified data-item, performing concurrent user authentication and transaction verification, (Lieberman: ¶¶36, 40-43)
and preventing a replay attack or a spoofing attack or a stolen credentials attack. (Lieberman: ¶¶34, 36, 41)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey to incorporate the teachings of support of biometric payments, as disclosed in Lieberman, to increase the reliability of payment authentication with a combination of biometrics (Lieberman: ¶36).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey as applied to claim 1 further in view of Lieberman et al. (US 2017/0186011 A1 (“Lieberman”)) further in view of Tussy K. (US 2019/0303551A1 (“Tussy”)).
Regarding claim 8, Dorsey teaches the method of claim 1. 
Dorsey does not explicitly teach the following limitation, however in the same field of endeavor, Lieberman teaches:  
during entry of transaction data by said user via the electronic device, activating a video camera of said electronic device and capturing a video feed of said user; (Lieberman: Fig. 1, Fig. 4, steps 405-415; ¶¶36-37, 40-41, 52, 63-64, 66-68, 101-104)
during the capturing of the video feed of the user during entry of the transaction data, causing…the camera to change the field-of-view of the camera that is captured in said video field, (Lieberman: ¶¶58, 60, 64, 66-68)…
performing an analysis of captured video that was captured by the camera of the electronic device during entry of data of said transaction, to detect whether or not a content of the captured video reflects a corrective physical action that said user performed (Lieberman: Fig. 4, steps 420/430;¶¶ 40-41, 58, 69, 71, 75, 77, 105-106)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey to incorporate the teachings of support of biometric payments, as disclosed in Lieberman, to increase the reliability of payment authentication with a combination of biometrics (Lieberman: ¶36).
Dorsey in view of Lieberman does not explicitly teach a zoom-related operation of the camera to change the field-of-view of the camera. However, in the same field of endeavor, Tussy teaches causing a zoom-related operation of the camera to change the field-of-view of the camera that is captured in said video field and causing a face of the user to be at least partially outside the field-of-view of the camera (Tussy: Fig. 13A-13C, Fig. 14; ¶¶203-204, 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey in view of Lieberman to incorporate utility of zoom-related operation of a camera of an electronic device being used for authentication, as disclosed in Tussy, for accurate processing, thereby resulting in effective processing, faster processing, and more accurate liveness and three-dimensionality of the user, facial or identity recognition, or both. (Tussy: ¶327)
Additionally, note that the language, “…causing a zoom-related operation of the camera to change the field-of-view of the camera that is captured in said video field, and causing a face of the user to be at least partially outside of the field-of-view of the camera” and “…to detect whether or not a content of the captured video reflects a corrective physical action that said user performed to bring his face fully into the field-of-view of the camera of the electronic device” recites intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Regarding claim 11, Dorsey teaches the method of claim 1. Furthermore,
Dorsey does not explicitly teach the following limitation, however in the same field of endeavor, Lieberman teaches:  
during entry of transaction data by said user via the electronic device, activating a video camera of said electronic device and capturing a video feed of said user; (Lieberman: Fig. 1, Fig. 4, steps 405-415; ¶¶36-37, 40-41, 52, 63-64, 66-68, 101-104)
during the capturing of the video feed of the user during entry of the transaction data, causing…said electronic device to [capture content] at a particular time-point and in accordance with a pre-defined illumination scheme; (Lieberman: ¶¶58, 60, 64, 66-68)
performing an analysis of captured video that was captured by the camera of the electronic device during entry of data of said transaction, to detect whether or not a content of the captured video reflects [captured image] at said particular time-point. (Lieberman: Fig. 4, steps 420/430;¶¶ 40-41, 58, 69, 71, 75, 77, 105-106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey to incorporate the teachings of support of biometric payments, as disclosed in Lieberman, to increase the reliability of payment authentication with a combination of biometrics (Lieberman: ¶36).
Dorsey in view of Lieberman does not explicitly teach an illumination unit of said electronic device to illuminate with a pre-defined illumination scheme and detecting whether or not a content of the captured video reflects said pre-defined illumination scheme. However, in the same field of endeavor, Tussy teaches an illumination unit of said electronic device to illuminate with a pre-defined illumination scheme (Tussy: Fig. 2;¶¶44, 110, 111, 196-197) and detecting whether or not a content of the captured video reflects said pre-defined illumination scheme. (Tussy: Fig. 2;¶¶44, 110, 111, 196-197, 327)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey in view of Lieberman to incorporate utility of illumination unit component of an electronic device being used for authentication, as disclosed in Tussy, for accurate processing, thereby resulting in effective processing, faster processing, and more accurate liveness and three-dimensionality of the user, facial or identity recognition, or both. (Tussy: ¶327)
Additionally, note that the language, “…to illuminate at a particular time-point and in accordance with a pre-defined illumination scheme” and “…to detect whether or not a content of the captured video reflects said pre-defined illumination scheme at said particular time-point,” recites intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsey as applied to claim 1 further in view of Lieberman et al. (US 2017/0186011 A1 (“Lieberman”)) further in view of Bedikian et al. (US 9,767,613B1 “Bedikian”)).
Regarding claim 10, Dorsey teaches the method of claim 1. Furthermore,
Dorsey does not explicitly teach the following limitation, however in the same field of endeavor, Lieberman teaches:  
during entry of transaction data by said user via the electronic device, activating…the electronic device (Lieberman: Fig. 1, Fig. 4, steps 405-415; ¶¶36-37, 40-41, 52, 63-64, 66-68, 101-104); and 
generating a notification requiring the user to perform a particular spatial gesture (Lieberman: ¶¶36-37, 40-41, 66-68, 101-104)…
performing an analysis of captured video that was captured by a camera of the electronic device during entry of data of said transaction, to detect whether or not a content of the captured video reflects said particular spatial gesture. (Lieberman: Fig. 4, steps 420/430;¶¶40-41, 58, 69, 71, 75, 77, 105-106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey to incorporate the teachings of support of biometric payments, as disclosed in Lieberman, to increase the reliability of payment authentication with a combination of biometrics (Lieberman: ¶36). 
Dorsey in view of Lieberman does not explicitly teach an augmented reality (AR) component associated with the electronic device and interaction with a particular AR based element that is displayed to the user via said AR component. However, in the same field of endeavor, Bedikian teaches an augmented reality (AR) component and interaction with a AR based element that is displayed to the user via said AR component (Bedikian: Fig. 13, augmented reality library 1358, Fig. 14; 8:29-51, 18:24-58, 21:25-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey in view of Lieberman to incorporate utility of augmented reality component, as disclosed in Bedikian, to view and interact with the augmented imagery in such a way as to manipulate the virtual objects in their view. (Bedikian: 3:7-9)
Additionally, note that the language, “…to interact with a particular AR-based element that is displayed to the user via said AR component…” and “…to detect whether or not a content of the captured video reflects said particular spatial gesture…” recites intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsey as applied to claim 1 further in view of Lieberman and Bud A. (US 9,075,975B2 (“Bud”)).
Regarding claim 18, Dorsey teaches the method of claim 1. Furthermore,
Dorsey does not explicitly teach the following limitation, however in the same field of endeavor, Lieberman teaches: 
during entry of transaction data by said user via the electronic device, activating a video camera of said electronic device and capturing a video feed of said user, and also, activating a microphone of said electronic device and capturing an audio feed of said user; (Lieberman: Fig. 1, Fig. 4, steps 405-415; ¶¶36-37, 40-41, 63-64, 66-68, 101-104)
during the capturing of the video feed and the audio feed, causing the electronic device to perform at a particular time-slot, at least one modulation (Lieberman: ¶¶36-37, 58, 60, 64, 66-68)…
performing an analysis of captured video and captured audio, that were captured by the electronic device during entry of data of said transaction, to detect whether or not the captured video and the captured audio reflect, at said particular time-slot, said at least one modulation. (Lieberman: Fig. 4, steps 420/430;¶¶ 40-41, 58, 69, 71, 75, 77, 105-106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey to incorporate the teachings of support of biometric payments, as disclosed in Lieberman, to increase the reliability of payment authentication with a combination of biometrics (Lieberman: ¶36).
Dorsey in view of Lieberman does not explicitly teach performing a visual modulation that affects video captured by the camera. However, in the same field of endeavor, Bud teaches performing a visual modulation that affects video captured by the camera. (Bud: abstract; 4:17-31) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorsey in view of Lieberman to incorporate utility of modulation of video imagery captured by the camera, as disclosed in Bud, for preventing fraud, such as spoofing attacks. (Bud: 8:63-65)
Additionally, note the language, “…causing the electronic device to perform at a particular time-slot, at least one modulation that is selected from the group consisting of: (I) a visual modulation that affects video captured by the camera, (II) an audible modulation that affects audio captured by the microphone…” and “…to detect whether or not the captured video and the captured audio reflect, at said particular time-slot, said at least one modulation …” recites intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aabye (US 11,030,608B2) teaches recordation of electronic payment transaction information.
Borhan (US 2013/0218721A1) teaches transaction visual capturing apparatuses, methods and systems.
Wilson (US 11,461,760B2) teaches authentication using application authentication element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685